Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Having noted that the Oda disclosure only qualified as 102(a)(2) prior art and, further, was commonly-assigned, Applicant invoked the common ownership exception 102(b)(2)(c) thus overcoming the rejection formulated in part over that reference.
	The Examiner attempted to find additional disclosures that also motivated the skilled artisan to incorporate into the adhesive composition gleaned from the teachings of Tagami and Lu a polysiloxane adhering to formula (6) in claim 1.  A few references- U.S. 2015/0299534 is exemplary- teach the provision of a silicone in order to adjust the adhesive properties of adhesives employed in a similar capacity.  However, the adhesives were hydrocarbon-based and, therefore, the Examiner did not perceive that a practitioner of the invention to Tagami would look to the teachings of the ‘534 document in order to identify strategies for tailoring the adhesive characteristics of an adhesive comprising instead polyimide-siloxanes and epoxy resins.

	The art cited during this prosecution is regarded as the most germane available.  Inasmuch as it fails to even render obvious the instant invention, claims 1-4, 6-21, and 23-27 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 4, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765